This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DLJ MORTGAGE CAPITAL, INC.,
 3 and SELENE FINANCE LP,

 4                  Plaintiffs-Appellees

 5 v.                                                            No. A-1-CA-36649

 6 RUBY HANDLER JACOBS a/k/a
 7 RUBY JACOBS, MICHAEL
 8 JACOBS,

 9                  Defendants-Appellants,

10 and

11   MORTGAGE ELECTRONIC REGISTRATION
12   SYSTEMS, INC., AS NOMINEE FOR ENCORE
13   CREDIT CORP.; VISTA DEL NORTE HOMEOWNERS’
14   ASSOCIATION, INC.; CITIBANK SOUTH DAKOTA N.A.;
15   SANTA FE CANYON RANCH, LLC; THE NEW MEXICO
16   LAW GROUP, P.C.; NEW MEXICO MUTUAL CASUALTY
17   COMPANY; HOWARD GITLEN; andWARREN A. EATON;
18   TRUSTEE OF THE WARREN A. EATON, JR. CPA PROFIT
19   SHARING PLAN TRUST,

20                  Defendants.

21 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
22 Alan M. Malott, District Judge

23 Rose L. Brand & Associates, P.C.
 1 Eraina M. Edwards
 2 Elizabeth Dranttel
 3 Albuquerque, NM

 4 for Appellees

 5 Cravens Law LLC
 6 Richard H. Cravens, IV
 7 Albuquerque, NM

 8 for Appellants

 9                           MEMORANDUM OPINION

10 VANZI, Chief Judge.

11   {1}   Summary dismissal was proposed for the reasons stated in the notice of

12 proposed summary disposition. No memorandum opposing summary dismissal has

13 been filed and the time for doing so has expired.

14   {2}   DISMISSED.

15   {3}   IT IS SO ORDERED.

16                                        __________________________________
17                                        LINDA M. VANZI, Chief Judge

18 WE CONCUR:



19 _________________________________
20 HENRY M. BOHNHOFF, Judge



21 _________________________________

                                            2
1 EMIL J. KIEHNE, Judge




                          3